Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 03/12/2019. Claims 1-20 are currently pending.
Priority
Current application, US Application 16/332,759, filed 03/12/2019 is a national stage entry of PCT/US2016/056445, International Filing Date: 10/11/2016.

Specification
	The disclosure is objected to because of the following informalities: In par. 0014, the phrase “out the resulting perforation 204” in “Oil and gas flow into these tunnels 206, out the resulting perforation 204, and into the well for extraction” should be replaced with “out of the resulting perforation 204” or with an appropriate phrase.
	In par. 0018, the phrase “The production flow map can help to assess how the perforating charges used performed in rock structure” should be replaced with “The production flow map can help to assess how the perforating charges are used and have performed in rock structure” or with an appropriate phrase.
Appropriate correction is required.
Claim Objections
	Claims 5 and 14 are objected to because of the following informalities:  As per claims 5 and 14, the limitation “performing a quantitative flow profile of the perforation” should be replaced with “generating a quantitative flow profile of the perforation” or with an appropriate phrase.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Macklin (WO 2016115030 A1), hereinafter ‘Maclin’ in view of Collins (US 20170045634 A1), hereinafter ‘Collins’ and Lin (WO201517893), hereinafter ‘Lin’.
As per claims 1, Macklin discloses the claim as follows.
	A system comprising: (system [0018-0019, Fig. 8 and 9])
side note: Macklin is silent regarding three-dimensional array)
	a wireline probe on which the … array of acoustic sensors are mounted; (sonde tool suspended from a wireline, the tool 800, equivalent to a wireline probe, includes a plurality of acoustic sensors, in linear array [0043])
	a processor; (data processing circuitry, system, a processor and associated memory [0043])
	and a computer-readable storage medium having instructions which, when executed by the processor, cause the processor to perform operations comprising: (machine-readable media, storage of program code implementing the various computational operations of the methods [0043])
	receiving acoustic data from the … array of acoustic sensors as the wireline probe is moving through the well, wherein the acoustic data is associated with a perforation in a casing of the well; (acoustic signals acquired by an array of seven sensors [0041], the acoustic signals received by the individual sensors [0043], acoustic-sensor array deployed within a wellbore, perforated portion of the tubing, flows across the casing 106 or tubing 104 due to cracks or holes therein [0023, Fig. 1], wireline logging tool, the acoustic sensor array can search, This search can be repeated as the array moves to another depth of logging [0045])


Collins discloses the use of three dimensional array of acoustic sensors (a standard three-dimensional vertical hydrophone array, a standard three-dimensional horizontal hydrophone array [0023, 0029, claim 5 and7])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Macklin in view of Collins to use of three dimensional array of acoustic sensors and detect the acoustic data associated with a perforation in a casing of the well for accuracy. (Collins – solution to … problems … have … been inaccurate [0006])

Macklin further discloses “generating, based on the acoustic data, a map of the perforation” (map of acoustic-source energy level [0032, Fig. 4], perforated portion of the tubing [0023]), but is silent regarding “generating a three-dimensional flow map of the perforation”.

Lin discloses “generating, based on the acoustic data, a three-dimensional flow map of the perforation.” (perforation clusters [pg. 9 line 4-15, Fig. 1, pg. 17 line 4-12, Fig. 3], the microseismic data can include information based on acoustic data detected at the wellbore [pg. 14 line 16-17], a tetrahedron can be constructed; the tetrahedron can represent the initial local region of stimulated rock associated with the perforation [pg. equivalent to a three-dimensional flow map of the perforation, visualize the temporal and spatial evolution of the stimulated rock region and their merging processes [pg. 21 line 4-5], 3D microseismic data provides the basic geometric characterization of hydraulic fracture networks and fracture properties for the stimulated subterranean region [pg. 23 line 5-7], geometrical representation [pg. 15 line 21-29, Fig. 3-5, 9A-15B]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Lin to generate a three-dimensional flow map of the perforation for an accurate analysis of the perforation.

	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Macklin in view of Lin.
As per claim 10, Macklin discloses the claim as follows.
	A method comprising: (methods [0022])
	receiving acoustic data from an array of acoustic sensors as the wireline probe is moving through the well, wherein the acoustic data is associated with a perforation in a casing of the well; (acoustic signals acquired by an array of seven sensors [0041], the acoustic signals received by the individual sensors [0043], acoustic-sensor array deployed within a wellbore, perforated portion of the tubing, flows across the casing 106 or tubing 104 due to cracks or holes therein [0023, Fig. 1], wireline logging tool, the acoustic sensor array can search, 


Macklin further discloses “generating, via processor and based on the acoustic data, a map of the perforation” (map of acoustic-source energy level [0032, Fig. 4], data processing circuitry, system, a processor and associated memory [0043], perforated portion of the tubing [0023]), but is silent regarding “generating a three-dimensional flow map of the perforation”.

Lin discloses “generating, based on the acoustic data, a three-dimensional flow map of the perforation.” (perforation clusters [pg. 9 line 4-15, Fig. 1, pg. 17 line 4-12, Fig. 3], the microseismic data can include information based on acoustic data detected at the wellbore [pg. 14 line 16-17], a tetrahedron can be constructed; the tetrahedron can represent the initial local region of stimulated rock associated with the perforation [pg. 20 line 13-19], equivalent to a three-dimensional flow map of the perforation, visualize the temporal and spatial evolution of the stimulated rock region and their merging processes [pg. 21 line 4-5], 3D microseismic data provides the basic geometric characterization of hydraulic fracture networks and fracture properties for the stimulated subterranean region [pg. 23 line 5-7], geometrical representation [pg. 15 line 21-29, Fig. 3-5, 9A-15B]).



As per claims 19, Macklin discloses the claim as follows.
	A computer-readable storage device having instructions stored which, when executed by a computing device, cause the computing device to perform operations comprising: (machine-readable media, storage of program code implementing the various computational operations of the methods [0043])
	receiving acoustic data from an array of acoustic sensors as the wireline probe is moving through the well, wherein the acoustic data is associated with a perforation in a casing of the well; (acoustic signals acquired by an array of seven sensors [0041], the acoustic signals received by the individual sensors [0043], acoustic-sensor array deployed within a wellbore, perforated portion of the tubing, flows across the casing 106 or tubing 104 due to cracks or holes therein [0023, Fig. 1], wireline logging tool, the acoustic sensor array can search, at a given depth of logging, a predefined two-dimensional space, This search can be repeated as the array moves to another depth of logging [0045])
Although Macklin recites an array of acoustic sensors, Macklin is silent regarding a three-dimensional array of acoustic sensors”



Lin discloses “generating, based on the acoustic data, a three-dimensional flow map of the perforation.” (perforation clusters [pg. 9 line 4-15, Fig. 1, pg. 17 line 4-12, Fig. 3], the microseismic data can include information based on acoustic data detected at the wellbore [pg. 14 line 16-17], a tetrahedron can be constructed; the tetrahedron can represent the initial local region of stimulated rock associated with the perforation [pg. 20 line 13-19], equivalent to a three-dimensional flow map of the perforation, visualize the temporal and spatial evolution of the stimulated rock region and their merging processes [pg. 21 line 4-5], 3D microseismic data provides the basic geometric characterization of hydraulic fracture networks and fracture properties for the stimulated subterranean region [pg. 23 line 5-7], geometrical representation [pg. 15 line 21-29, Fig. 3-5, 9A-15B]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Lin to generate a three-dimensional flow map of the perforation for an accurate analysis of the perforation.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 20090218097 A1), hereinafter ‘Cook’ in view of Collins and Lin.
As per claim 1, Cook discloses the claim as follows.
	A system comprising: (apparatus [0010])
	a … array of acoustic sensors configured to capture flow data from within a well; (sensors, The sensors are shown oriented such that their sensitive face is oriented towards the flow from the perforations  [0024, Fig. 1A], the sensors are flow sensitive sensors monitoring the flow from a perforation [claim 4])
	a wireline probe on which the … array of acoustic sensors are mounted; (the tool is first lowered into a wellbore … with sensors placed [0033], detector pad [0034], equivalent to a wireline probe)
	a processor; (control section 141 [Fig. 2])
Although Cook recites an array of acoustic sensors, Cook is silent regarding a three-dimensional array of acoustic sensors”. Cook is also silent regarding “a computer-readable storage medium having instructions which, when executed by the processor, cause the processor to perform operations”.

Collins disclose the use of three dimensional array of acoustic sensors (a standard three-dimensional vertical hydrophone array, a standard three-dimensional horizontal hydrophone array [0023, 0029, claim 5 and7]) and a computer-readable storage medium having instructions which, when executed by the processor, cause the processor to perform operations (storage device, CPU, computer [0053] computer-readable instructions [0054])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Cook in view of Collins to use of three dimensional array of acoustic sensors and a computer-readable storage medium having instructions to perform operations of detecting and analyzing the acoustic data associated with a perforation in a casing of the well with accuracy. 

Cook further discloses “receiving acoustic data from the … array of acoustic sensors as the wireline probe is moving through the well, wherein the acoustic data is associated with a perforation in a casing of the well” (use a wireline tool with pads containing arrays of flow, sand and fluid type sensors, to map the inflow in a perforated completion [0007], In operation, the tool is first lowered into a wellbore and then pulled slowly back to the surface with … sensors placed close to or touching casing wall [0033]) and 
	“generating, based on the acoustic data, a map of the perforation” (map of acoustic-source energy level [0032, Fig. 4]), but is silent regarding “generating a three-dimensional flow map of the perforation”.

Lin discloses “generating, based on the acoustic data, a three-dimensional flow map of the perforation.” (perforation clusters [pg. 9 line 4-15, Fig. 1, pg. 17 line 4-12, Fig. 3], the microseismic data can include information based on acoustic data detected at the wellbore [pg. 14 line 16-17], a tetrahedron can be constructed; the tetrahedron can represent the initial local region of stimulated rock associated with the perforation [pg. equivalent to a three-dimensional flow map of the perforation, visualize the temporal and spatial evolution of the stimulated rock region and their merging processes [pg. 21 line 4-5], 3D microseismic data provides the basic geometric characterization of hydraulic fracture networks and fracture properties for the stimulated subterranean region [pg. 23 line 5-7], geometrical representation [pg. 15 line 21-29, Fig. 3-5, 9A-15B]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Lin to generate a three-dimensional flow map of the perforation for an accurate analysis of the perforation.

	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Lin.
As per claim 10, Cook discloses the claim as follows.
	A method comprising: (method [claim 6, 7])
	receiving acoustic data from an  array of acoustic sensors as the wireline probe is moving through the well, wherein the acoustic data is associated with a perforation in a casing of the well” (use a wireline tool with pads containing arrays of flow, sand and fluid type sensors, to map the inflow in a perforated completion [0037], In operation, the tool is first lowered into a wellbore and then pulled slowly back to the surface with … sensors 16 placed close to or touching casing wall [0033])

Cook further discloses “generating, via processor and based on the acoustic data, a map of the perforation” (map of acoustic-source energy level [0032, Fig. 4], control section 141 [Fig. 2]), but is silent regarding “generating a three-dimensional flow map of the perforation”.

Lin discloses “generating, based on the acoustic data, a three-dimensional flow map of the perforation” (perforation clusters [pg. 9 line 4-15, Fig. 1, pg. 17 line 4-12, Fig. 3], the microseismic data can include information based on acoustic data detected at the wellbore [pg. 14 line 16-17], a tetrahedron can be constructed; the tetrahedron can represent the initial local region of stimulated rock associated with the perforation [pg. 20 line 13-19], equivalent to a three-dimensional flow map of the perforation, visualize the temporal and spatial evolution of the stimulated rock region and their merging processes [pg. 21 line 4-5], 3D microseismic data provides the basic geometric characterization of hydraulic fracture networks and fracture properties for the stimulated subterranean region [pg. 23 line 5-7], geometrical representation [pg. 15 line 21-29, Fig. 3-5, 9A-15B]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Cook in view of Lin to generate a three-dimensional flow map of the perforation for an accurate analysis of the perforation.

As per claim 19, Cooks discloses the claim as follows.
	receiving acoustic data from an array of acoustic sensors as the wireline probe is moving through the well, wherein the acoustic data is associated with a perforation in a casing of the well” (use a wireline tool with pads containing arrays of flow, sand and fluid type sensors, to map the inflow in a perforated completion [0007], In operation, the tool is first lowered into a wellbore and then pulled slowly back to the surface with … sensors 16 placed close to or touching casing wall [0033])

Cook further discloses “generating, based on the acoustic data, a map of the perforation” (map of acoustic-source energy level [0032, Fig. 4]), but is silent regarding “generating a three-dimensional flow map of the perforation” and “A computer-readable storage medium having instructions which, when executed by the processor, cause the processor to perform operations”.

Lin discloses “generating, based on the acoustic data, a three-dimensional flow map of the perforation.” (perforation clusters [pg. 9 line 4-15, Fig. 1, pg. 17 line 4-12, Fig. 3], the microseismic data can include information based on acoustic data detected at the wellbore [pg. 14 line 16-17], a tetrahedron can be constructed; the tetrahedron can represent the initial local region of stimulated rock associated with the perforation [pg. 20 line 13-19], equivalent to a three-dimensional flow map of the perforation, visualize the temporal and spatial evolution of the stimulated rock region and their merging processes [pg. 21 line 4-5], 3D microseismic data provides the basic geometric 
	“A computer-readable storage medium having instructions which, when executed by the processor, cause the processor to perform operations” (computer program instructions, encoded on computer storage mediums for execution [pg. 39 line 2]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Cook in view of Lin to use computer-readable storage medium having instructions to perform operations of detecting and analyzing the acoustic data associated with a perforation in a casing of the well with accuracy and generate a three-dimensional flow map of the perforation for an accurate analysis of the perforation.

As per claims 2, 11 and 20, Cook, Collins and Lin disclose claim 1 set forth above, and Cook and Lin disclose claim 10 and 19 set forth above.
Lin further discloses “storing the three-dimensional flow map of the perforation in a database” (3D microseismic data provides the basic geometric characterization of hydraulic fracture networks and fracture properties for the stimulated subterranean region [pg. 23 line 5-7], microsesimic data can be stored in a memory … for storage or further processing [pg. 24 line 21-22]) and
	“producing a four-dimensional flow map of the perforation by combining the three- dimensional flow map with historical three-dimensional flow maps associated with implying historical data being included, of hydraulic fracture patterns, stimulated subterranean region and fractured rock geometry [pg. 22 line 23-32], the tetrahedron can represent the initial local region of stimulated rock associated with the perforation [pg. 20 line 13-19], equivalent to a three-dimensional flow map of the perforation, 3D microseismic data provides the basic geometric characterization of hydraulic fracture networks and fracture properties for the stimulated subterranean region [pg. 23 line 5-7], visualize the temporal and spatial evolution of the stimulated rock region and their merging processes [pg. 21 line 4-5]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Lin to produce a four-dimensional flow map of the perforation to get an insight of the overall perforation shape and trends for proper future actions with accuracy.

As per claims 3 and 12, Cook, Collins (only for claim 3) and Lin disclose claims 1 and 10 set forth above.
Lin further discloses “performing at least one of a predictive algorithm and predictive modeling, to yield a prediction of expected flow over a future time period, wherein the prediction of expected flow uses at least one of a three-dimensional flow map, historical 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Lin to predict an expected flow over a future time period using necessary algorithm and model based on 4-D flow map with accuracy.

As per claim 4, and 13, Cook, Collins (only for claim 4) and Lin disclose claims 1 and 10 set forth above.
side note: SRV stands for simulated reservoir volume [pg. 1 line 17], is able to capture the overlapping volume based on common microseismic events shared by these stages and provide the quantitative measure of the stimulation effectiveness, equivalent to a score for a charge, Furthermore, the evolution function of fracture aperture can be directly calculated using the real-time treatment pumping data [pg. 36 line 17-25])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Lin to generate a score for a charge used to create the perforation based on comparison of predicted shape of the perforation and the 3D flow map for an accurate determination of effectiveness of perforation charge.

As per claims 7 and 16, Cook, Collins (only for claim 7) and Lin disclose claim 1 and 10 set forth above.


Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Lin to have 3D flow map include the illustration of a shape of a tunnel into a formation adjacent to the perforation and a flow rate of material flowing into the well from the formation for an accurate analysis of the perforation.

As per claims 8 and 17, Cook, Collins (only for claim 8) and Lin disclose claim 1 and 10 set forth above.
Lin further discloses “performing a flow prediction analysis of the well based, at least in part, on the three- dimensional flow map” (a more consistent and accurate estimation or prediction of SRV can provide a useful tool for analyzing a stimulated reservoir [pg. 6 line 1-2], The analysis of post-job 3D microseismic data provides the basic geometric characterization of hydraulic fracture networks and fracture properties for the stimulated subterranean region which can predict the fracture properties and performance of the 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Lin to performing a flow prediction analysis of the well based, at least in part, on the three- dimensional flow map for an accurate analysis of the perforation.

As per claims 9 and 18, Cook, Collins (only for claim 9) and Lin disclose claim 1 and 10 set forth above.
Lin further discloses “performing a phase distribution analysis of the well based, at least in part, on the three-dimensional flow map” (a phase of the process, calculating a geometrical object ‘e.g., a convex hull or another type of object’ based on the microseismic events identified in the first phase and intersected point in the second phase [pg. 18 line 15-24], seismic moment distribution [pg. 23 line 15-20], 3D, 4D, seismic moment distribution evolution [pg. 29 line 4-15], spatial distribution, density [pg. 32 line 1-5, Fig. 9A]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Lin to performing a phase distribution analysis of the .

	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cook, Collins and Lin in view of Huang (US 10001769 B2), hereinafter ‘Huang’.
As per claims 5 and 14, Cook, Collins and Lin disclose claim 1 and 10 set forth above.
Lin further discloses a quantitative profile of the perforation based on the 3D map (computing a fracture aperture for the stimulation treatment of the subterranean region based … on the stimulation effectiveness [claim 9], the evolution function of fracture aperture can be directly calculated using the real-time treatment pumping data [pg. 36 line 21-22, Fig. 15B], Fig. 15B showing interactive visual 3D map; 3D microseismic data provides the basic geometric characterization of hydraulic fracture networks and fracture properties for the stimulated subterranean region [pg. 23 line 5-7], perforations [pg. 32 line 1-13, Fig. 9A and 9B] ), but is silent regarding “a quantitative flow profile of the perforation”.

Huang discloses “generating a quantitative flow profile of the perforation” (numeric engine [col 3 line 1-25], processing unit … obtains … fracturing fluid … characteristics [claim 3], perforation design [abs, col 2 line 48-53, Fig. 2, 18]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Huang to generate a quantitative flow profile of the .

	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cook, Collins and Lin in view of Cook (US 6745156 B2), hereinafter “Cook ‘156” and Lacy (US 4397353 A), hereinafter “Lacy”.
As per claims 6 and 15, Cook, Collins (only for claim 6) and Lin disclose claim 1 and 10 set forth above.
Lin further discloses perforation area impact caused by the fracture pane shown in 3D map (a chart illustrating microseismic event data and a hydraulic fracture plane based on occurrence time of the microseismic events, demonstrating the evolution of fracture length and height based on a typical fracture plane shown in 10A at six treatment moments, [pg. 32 line 26 – pg. 33 line 11, Fig. 10A, 11], perforation, seismic event, area impacted by the stimulation [pg. 34 line 10-26, Fig. 12], 3D microseismic data provides the basic geometric characterization of hydraulic fracture networks and fracture properties for the stimulated subterranean region [pg. 23 line 5-7], fractured subterranean region, understand the impact of stimulation of reservoirs, predict hydrocarbon production generated by the fractured reservoirs [pg. 23 line 13-24]), but does not explicitly disclose “predicted condition of a formation being one of a sanding out and a watering out of the formation”.

Cook ‘156 discloses the predicted occurrence of a formation condition (method for predicting the presence of … oil reserve, status of geological formation, feature 

Lacy discloses the formation condition to sanding out and/watering out of formation through fracturing process (The flow characteristics of the water/sand mixture and the acid/sand mixture causes the fine sand to drop out along the water/oil interface located between the low water and high water part of the formation [abs], fracturing fluid [col 2 line 3-11]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Cook and Lacy to predict, based at least in part on the three-dimensional flow map, a condition for a formation associated with the perforation being one of a sanding out and a watering out of the formation for a proper planning for well operation.
	
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Bell (US 20160024911 A1) discloses advanced perforation modelling. 
	Haugen (US 20150177403 A1) discloses the use of 3D array of acoustic sensor arrays.
	
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/Examiner, Art Unit 2865